Order, Supreme Court, New York County, entered January 18, 1974, inter ■alia, vacating its prior order and denying plaintiff’s motion for an order of interpleader and consolidation of certain Civil Court actions, unanimously reversed, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and the prior order of the Supreme Court, New York County, entered July 31,1973, reinstated. It is apparent that the $12,000 fire insurance policy maintained by defendant Weiss with plaintiff will not be sufficient to eovei ne claims of all of Weiss’ customers resulting from the fire which destroyed his place of business. In order to protect all parties, plaintiff moved for appropriate relief under CPLR 1006. Special Term originally granted such relief, stayed and consolidated all pending or contemplated proceedings, permitted plain+iff to be discharged from all liability upon deposit of the aforesaid sum of $12,000 and appointed a Special Referee to hear, report and recommend with respect to the amount of priority of all claims. By the order appealed from, the court below, on its own motion, vacated its prior order and restored the status quo ante. We believe this was error. The circumstances of this case call for equitable intervention to avoid the granting of improper preferences and a multiplicity of actions. Concur — Murphy, Lupiano, Steuer and Lane, JJ.